DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03 June 2022 has been entered.
Claims 1 and 3-27 remain pending in the application, wherein claims 1, 3-7, 9, 11, 15-17, and 27 have been amended and claims 15-26 are withdrawn due to restriction.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-14 and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a polymeric material layer…wherein the polymeric material is arranged between the ferromagnetic material and the magnet, whereby slip between the backing layer and the support layer is mitigated”.  The written description does not disclose that the polymeric material mitigates slip between the backing layer and the support layer.  Prevention of shear slip is disclosed in the instant specification as being due to magnetic attraction between magnetic strips (paragraph 0033) or by application of a rough coating (paragraph 0034).  It is noted that a polymeric material as disclosed in paragraph 0034 of the instant specification does not necessarily pertain to any polymeric material (as in the instant claim) but is a high coefficient of friction material or a rough coating, and a rough coating may be applied to prevent shear slip.  It is further noted that “high coefficient of friction” and “rough coating” are relative terms that are not further defined in the instant specification such that use of these terms in a claim would render the claim as indefinite.
Claim 27 recites “wherein the urethane or latex coating is operable to provide dimensional stability to the artificial turf panel in a plane parallel to the backing layer” in lines 4-5.  The instant specification discloses that the urethane or latex coating may help adhere the stitched ribbons to the backing member and to provide dimensional stability in paragraph 0028, but does not disclose that this dimensional stability is in a plane parallel to the backing layer (e.g. one may consider the dimensional stability to be in the context of adherence of the ribbons to the backing member or of maintaining the ribbons in an upstanding state).
Claims 3-14 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US PGPub. No. 2007/0237921, previously cited) in view of Piller (US Pat. No. 5,752,357, previously cited), Jamison (US Pat. No. 9,181,717, previously cited), and Love et al. (US PGPub. No. 2017/0037568), and as evidenced by Wikipedia (Barium ferrite, NPL previously cited) and Popp et al. (London 2012 Olympic Stadium, NPL previously cited).
Claim 1: Knapp teaches an artificial turf system (paragraph 0001) wherein the artificial turf has a plurality of upstanding ribbons extending upwardly from the upper surface of a backing layer (paragraph 0045).  The artificial turf would be understood to be a panel by one of ordinary skill in the art because it must have a discreet area size.  Knapp teaches the artificial turf to be woven (paragraph 0047) with long pile and short pile ribbons extending from a primary backing and further having a secondary backing of acrylic or urethane applied to the underside of the primary backing (paragraph 0052).  An infill layer is interspersed between the upstanding ribbons (paragraph 0046).  Knapp illustrates the artificial turf supported on a support system (i.e. support layer) (Fig. 1), but is silent on the means of affixing the artificial turf in place.
In a related field of endeavor, Piller teaches a covering on a base (Col. 1, lines 13-15), which is described in the context of flooring and uses magnetic attraction to attach the covering to the base (Col. 1, line 53 to Col. 2, line 8).  Piller teaches the floor covering as tiles, or panels, having a pile-like, textile (i.e. woven) upper layer and a support layer of a suitable material such as synthetic resin (i.e. a backing layer) (Col. 3, line 66 to Col. 4, line 4).  To produce magnetic attraction between the covering and the associated base (i.e. a support layer), ferromagnetic iron powder (i.e. a first ferromagnetic material) is incorporated in the support layer of the covering (i.e. the backing layer; i.e. the ferromagnetic material is connected to the backing layer since it is incorporated in it) and barium ferrite powder is integrated in the base layer (i.e. a support layer of the panel system; i.e. barium ferrite powder is connected to the support layer since in it integrated in it) and may be permanently magnetized (i.e. a second magnet) (Col. 4, lines 5-26).  Piller teaches that in the present case, the cheaper iron powder is used in the covering and the more expensive barium ferrite powder is employed in the base, but a reverse arrangement would naturally be possible (i.e. a permanent first magnet of barium ferrite in the covering and a second ferromagnetic material of ferromagnetic iron powder in the base) (Col. 4, line 42 to Col. 5, line 7).  The base is not limited to the double floor sheet members of the main embodiment, and may be a concrete slab in which magnetic particulate material can be incorporated (Col. 4, line 42 to Col. 5, line 7) or the magnetic material may be included in a precoat or surfacing material (Col. 5, lines 8-25).  The magnetic attraction between the covering and associated base (i.e. engagement of at least one of the first magnet and the first ferromagnetic material with at least one of the second magnet and the second ferromagnetic material of the support layer) ensures reliable adhesion and easy removal of the covering to the base (i.e. the cover is removably attached to the base support layer) (Col. 4, lines 5-26).
As Knapp teaches a woven artificial turf system having pile ribbons and a secondary backing applied to a support surface and Piller teaches a flooring system wherein the cover panels have a pile-like, textile (i.e. woven) upper layer and a synthetic resin backing that can be removably attached to a base support surface, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the artificial turf system of Knapp to include magnetic/ferromagnetic materials in the secondary backing layer and the base material as taught by Piller because the magnetic/ferromagnetic materials provide reliable adhesion and easy removal of the covering to the base, and one would have had a reasonable expectation of success.  However, neither Knapp nor Piller teach where the base support layer has a channel comprising the second magnet or second ferromagnetic material.
In a related field of endeavor, Jamison teaches a modular flooring kit for sport, dance, or exercising activity (Col. 1, lines 6-9) where the base layers and activity layers (i.e. cover layers) are releasably connected (i.e. removably attached) by magnetic coupling (Col. 1, lines 45-47).  The magnetic material of the base layers (i.e. support layers supporting the activity layer) may be strips of magnetic material and may be disposed in upwardly facing transverse grooves (i.e. channels) (Col. 3, lines 35-49). 
As both Pillar and Jamison teach a flooring system wherein an upper layer is removably attached to a base layer by magnetic attraction, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify an artificial turf system of Knapp having the magnetic coupling taught by Pillar to include where the base support layer may have a channel containing the magnetic material as taught by Jamison, as this is considered to be a conventionally known configuration for magnetic coupling of an upper flooring layer to a base supporting flooring layer, and one would have had a reasonable expectation of success.  It is noted that Piller teaches where ferromagnetic iron powder (i.e. a first ferromagnetic material) is incorporated in the support layer of the covering (Col. 4, lines 5-26) and the support layer is made of a suitable material such as synthetic resin (i.e. a polymeric material) (Col. 3, line 66 to Col. 4, line 4).  Since the ferromagnetic material is a powder incorporated in a resin (i.e. the resin covers the powder particles), this is considered where a polymeric material layer is connected to the ferromagnetic material, and connected to the channel of Jamison outlined above, and where the polymeric material is arranged between the ferromagnetic material and the magnet.  It is additionally noted that the claimed limitation of “whereby slip between the backing layer and the support layer is mitigated” is considered to be a functional limitation that does not patentably distinguish the claimed panel system from the prior art outlined above.  See MPEP § 2114.  However, in the interest of advancing prosecution, the addition of a separate polymeric material layer is outlined as follows.
In a related field of endeavor of detachable floor coverings, Love teaches a multi-component floor mat having a textile component of tufted pile carpet wherein face yarns are tufted through a primary backing layer (i.e. a plurality of upstanding ribbons extending from a backing layer) and a magnetic coating (paragraph 0009).  The multi-component floor mat also has a base component with magnetic particles incorporated or a magnetic coating applied thereto such that the textile component and the base component are releasably attachable to one another via magnetic attraction (paragraph 0009).  The base may include a planar tray (paragraphs 0012-0013) or may be concrete or other materials (paragraph 0014).  Love teaches that relative lateral movement between the mat and base may be inhibited by incorporating one or more techniques to increase the coefficient of friction between the mat and the base (paragraph 0106).  These techniques include providing a textured surface, providing complimentary surfaces (e.g. corresponding shaping that fit together), adding surface projections, increasing surface tack, and/or using mechanical fasteners (paragraphs 0107-0117).  Example materials that may be provided between the backing layer and the tray (i.e. the base) include a thermoplastic material (i.e. a polymeric material) (paragraph 0016) or a cohesive material such as rubber, latex, or other polymers (i.e. these are each polymeric materials) (paragraph 0019) applied so that the cohesive material on the surfaces of the components come into contact with one another such as on both the bottom surface of the textile component and the top surface of the base component (paragraph 0120).  Love teaches that any combination of mechanical fasteners, adhesives (i.e. polymeric material), and magnetic forces may be useful for attaching the textile component to the base component and forming the multi-component floor mat.
As Pillar, Jamison, and Love each teach a flooring system wherein an upper layer is removably attached to a base layer by magnetic attraction, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the artificial turf system based on the combined teachings of Knapp, Pillar, and Jamison by including a polymeric material on both the bottom surface of the textile component and the top surface of the base component so that the cohesive material on the surfaces of the components come into contact with one another (i.e. between the magnet of one component and the ferromagnetic material of the other component) as taught by Love as this is considered to be a combination of prior art elements according to known methods to yield predictable results or the use of a known technique to improve similar devices in the same way, and one would have had a reasonable expectation of results.  See MPEP § 2143.
Claims 3-4: Piller teaches where ferromagnetic iron powder (i.e. a first ferromagnetic material) is incorporated in the support layer of the covering (i.e. the backing layer) and barium ferrite powder is integrated in the base layer (i.e. a support layer of the panel system) and may be permanently magnetized (i.e. a second magnet) (Col. 4, lines 5-26), but a reverse arrangement would naturally be possible (i.e. a permanent first magnet of barium ferrite in the covering and a second ferromagnetic material of ferromagnetic iron powder in the base) (Col. 4, line 42 to Col. 5, line 7).  Barium ferrite is considered to be a known ferromagnetic material because the Fe3+ centers of the compound are ferromagnetically coupled (see Wikipedia, first paragraph).  Therefore, the teaching of permanently magnetizing barium ferrite is also considered to teach a ferromagnetic material that is a permanent magnet.
Claim 5: Piller teaches where the means containing the magnetically attracting material may be electrically conducting (Col. 2, lines 57-63), which renders an electromagnet to be obvious to one of ordinary skill in the art because electromagnetism is a well-known branch of physics for providing electromagnetic force (i.e. for making a material be magnetically attracting) and would be an obvious variant for providing magnetic attraction.
Claim 6: Jamison teaches where the magnetic material of the base layers (i.e. support layers supporting the activity layer) may be strips of magnetic material and may be disposed in upwardly facing transverse grooves (i.e. channels) (Col. 3, lines 35-49), and Piller teaches where the magnetically attracting material may be placed on either the cover layer or the base material (Col. 4, line 42 to Col. 5, line 7).  It would have been an obvious variant to one of ordinary skill in the art to use strips of magnetic material as taught by Jamison as magnetically attracting material placed on either, or both, of the cover layer and the base material to provide magnetic coupling, and one would have had a reasonable expectation of success.  The teaching of strips of magnetic material (Jamison, Col. 3, lines 35-49) is considered to teach where the magnetic material is a sheet magnet.
Claim 7: Piller describes wherein the tiles of covering may be readily removed again but will be kept firmly in place when installed (Col. 4, line 42 to Col. 5, line 7) (i.e. it would have been obvious to one of ordinary skill in the art that being readily removed but kept firmly in place during use corresponds to a requiring less force to disengage the first and second magnets than the force required to move the first and second magnets relative to one another in a plane parallel to the backing layer).  Jamison teaches that means are provided to promote and assure that the activity layers remain coplanar and do not move relative to each other but that the floor is disassembled by merely lifting and sliding the modules away from each other and is easily accomplished because the magnetic coupling is easily broken (i.e. a force to disengage the first and second magnets is less than a force to move them relative to one another in a plane parallel to the backing layer) (Col. 5, lines 42-52).
Claim 8: Knapp teaches that the artificial turf has a primary backing and a secondary backing (paragraph 0052).  Piller teaches that the floor covering has a pile-like, textile upper layer (i.e. a primary backing) and a support layer of synthetic resin or the like (i.e. a secondary backing) (Col. 3, line 66 to Col. 4, line 4).
Claim 9: Piller teaches that ferromagnetic iron powder (or alternatively, magnetic barium ferrite powder) is incorporated in (i.e. connected to) the support layer (i.e. secondary backing) of the covering (Col. 4, lines 5-26; Col. 4, line 42 to Col. 5, line 7) (i.e. a magnetic additive in at least a portion of the secondary backing layer).
Claim 10: Piller teaches that the support layer of the covering (i.e. secondary backing of the panel) may be a suitable material for securing the textile material in place, such as synthetic resin or the like (Col. 3, line 66 to Col. 4, line 4), and Knapp teaches a secondary backing for pile ribbons where the backing is hot acrylic or urethane (paragraph 0052) (i.e. the secondary backing layer may be urethane).
Claim 11: Piller teaches where ferromagnetic iron powder (i.e. a first ferromagnetic material) is incorporated in (i.e. connected to) the support layer of the covering (i.e. the secondary backing layer of the covering) and barium ferrite powder is integrated in (i.e. connected to) the base layer (i.e. a support layer of the panel system) and may be permanently magnetized (i.e. a second magnet) (Col. 4, lines 5-26), but a reverse arrangement would naturally be possible (i.e. a permanent first magnet of barium ferrite in the covering and a second ferromagnetic material of ferromagnetic iron powder in the base) (Col. 4, line 42 to Col. 5, line 7).  This is considered to teach where the magnet or ferromagnetic material connected to the backing layer includes a permanent magnet fixed to at least a portion of the secondary backing layer since the magnetic material is incorporated into the secondary backing layer.
Claim 12: Jamison teaches that a suitable cushioning material (i.e. an elastomeric material) may be applied to the lower surface of the base layer (i.e. support layer) (Col. 3, lines 59-63).
Claims 13-14: Jamison teaches that the base layer (i.e. support layer), which may have a suitable cushioning material (i.e. elastomeric material) applied to the lower surface (Col. 3, lines 59-63), is supported on the permanent flooring of the building, arena, or other site where the flooring is to be used (Col. 2, lines 42-49) (i.e. the support layer of the flooring system includes the permanent flooring of the site).  A concrete bowl is conventionally known to be a foundation material for stadiums or arenas, as evidenced by the construction details of the Olympic Stadium for the London 2012 Olympics (see Popp, paragraph spanning p. 4-5 and summary of information on p. 13).  Therefore, base layer and permanent flooring (i.e. collectively the base layer and permanent flooring are considered to be the support layer) of the flooring system taught by Jamison is considered to include a cushioning material (i.e. an elastomeric material) and a layer of concrete disposed below the layer of elastomeric material (instant claim 13) or wherein the support layer includes concrete (instant claim 14).
Claim 27: The limitations recited in claim 27 are included in claims 1, 10, and 12, outlined above, except that the support layer is a fixed support layer.  In this regard, Jamison teaches that the base layer (i.e. support layer), which may have a suitable cushioning material (i.e. elastomeric material) applied to the lower surface (Col. 3, lines 59-63), is supported on the permanent flooring of the building, arena, or other site where the flooring is to be used (Col. 2, lines 42-49) (i.e. the support layer of the flooring system includes the permanent flooring of the site, which is a fixed portion of the support layer).   Jamison further teaches that the magnetic material of the base layers (i.e. support layers supporting the activity layer) may be strips of magnetic material and may be disposed in upwardly facing transverse grooves (i.e. channels) (Col. 3, lines 35-49).  Furthermore, the courts have held that making components integral (i.e. fixed) or separable is a matter of obvious engineering choice and does not render a patentable distinction over the prior art absent an objective showing.  Alternatively, Love teaches where the base component (i.e. support layer) may be concrete (i.e. as the permanent flooring outlined above), with magnetic particles or a magnetic coating applied to the base component (paragraph 0014), and may further include a cohesive material such as rubber, rubber latex, or other polymer material including types of elastomers (i.e. these materials are elastomeric materials) may be applied to the top surface of the base component (paragraphs 0119-0120).  In this interpretation, modifying the base layer (i.e. support layer) to include a channel is obvious, as outlined above, by the teachings of Jamison wherein the magnetic material of the base layers (i.e. support layers supporting the activity layer) may be strips of magnetic material and may be disposed in upwardly facing transverse grooves (i.e. channels) (Jamison, Col. 3, lines 35-49).

Response to Arguments
Regarding the rejection under 35 U.S.C. 112(a), written description requirement:
Applicant’s amendment to claim 27 has overcome the rejection regarding an elastomeric material operable to provide dimensional stability between the backing layer and the support layer previously set forth in the Nonfinal Office Action mailed 03 December 2021.  However, a new ground of rejection has been set forth, as outlined above.
Applicant’s arguments, see p. 9-10, regarding the amended limitation “the urethane or latex coating is operable to provide dimensional stability to the artificial turf panel in a plane parallel to the backing layer” in lines 4-5 of claim 27 have been fully considered but are not persuasive.  Applicant argues that the description in paragraphs 0028 and 0033 of the originally filed specification provide support for this limitation.  However, although paragraph 0028 recites that the urethane or latex coating provide dimensional stability, the remainder of the paragraph discusses the ribbons being tufted in place (i.e. in this context, the dimensional stability could refer to maintaining placement of the ribbons).  Applicant further argues, see p. 10-11, that dimensional stability is further discussed in paragraph 0033 as being parallel to the playing surface.  However, this improved dimensional stability is attributed as being provided by the magnetic attraction between the magnetic strips (paragraph 0033 of the instant specification), and paragraph 0033 does not discuss the urethane or latex coating.  Since the term “dimensional stability” is not defined in the instant specification and could have different meanings associated with the different materials being used, the phrase being utilized pertaining to one material does not necessarily provide the same meaning in the context of another material.  It is suggested to either omit the limitation of providing dimensional stability since such limitation is a functional limitation that does not render patentable distinction or to recite such limitations only as they are presented in the instant specification to overcome and avoid rejection of the claims under 35 U.S.C. 112(a).
Regarding the indefiniteness rejection previously set forth in the Nonfinal Office Action mailed 03 December 2021:
Applicant’s amendments to claims 1 and 27 have overcome each and every indefiniteness previously set forth in the Final Office Action mailed 11 May 2021.  It is noted that the amended limitation regarding dimensional stability are clearly recited in claim 27 as to the nature of the dimensional stability but lacks support in the written description as outlined above.
Applicant’s arguments, see p. 11-13, filed 03 June 2022 with respect to the combination of Knapp, Piller, Jamison, and Menhennet have been fully considered but are moot because the new ground of rejection does not rely on the teachings of Menhennet.   It is noted that Applicant argues that Menhennet does not disclose the amended limitation of a polymeric material connected to the magnet or ferromagnetic material connected to the channel….”  However, as outlined above, since the ferromagnetic material is a powder incorporated in a resin (i.e. the resin covers the powder particles), this is considered where a polymeric material layer is connected to the ferromagnetic material, and connected to the channel of Jamison outlined above, and where the polymeric material is arranged between the ferromagnetic material and the magnet.  The teachings of Menhennet of a PVC composition loaded with ferrite magnetic particles would also meet the claimed limitation using the same type of reasoning, but has been omitted in the rejection outlined above for the sake of simplifying the record because the teachings of Menhennet do not further clarify claimed limitations that are not disclosed or rendered obvious by the teachings of Knapp, Piller, Jamison, and Love as outlined above.
Applicant’s arguments, see p. 12-13, regarding the motivation to combine the teachings of Knapp and Menhennet as being hindsight reconstruction have been considered but are moot because the new ground of rejection does not rely on the teachings of Menhennet.  It is noted that the disclosures of Knapp, Piller, Jamison, and Love are all directed to removable floor coverings supported on a base or support layer and therefore are considered to be analogous prior art.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See MPEP § 2145(X)(A).  Furthermore, express motivation to combine the references is not required before a finding of obviousness.  See MPEP § 2145(X)(A).  In this regard, Knapp teaches a general structure of an artificial turf on a support system but does not disclose how to keep the turf in place, Piller teaches magnetic attraction to keep flooring attached to a base, Jamison teaches where magnetically coupled modular flooring may utilize strips of magnetic material disposed in grooves (i.e. channels), and Love teaches applying a cohesive material to the surfaces of a floor panel and a base that are coupled also by magnetic attraction.  The motivations to combine each of these references are outlined above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784